October 5, 2007 VIA FACSIMILE:202.772.9202 Mr. Blaise Rhodes Staff Accountant Division of Finance Securities and Exchange Commission Mail Stop 3561 Washington, DC 20549 Re:Exousia Advanced Materials, Inc. Form 10-KSB for the Fiscal Year Ended December 31, 2006 Form 10-QSB for the Quarter Ended March 31, 2007 Form 10-QSB for the Quarter Ended June 30, 2007 Filed August 14, 2007 File No. 000-51381 Response to SEC Comment Letter Dear Mr. Rhodes: Please see this letter of response to your comments dated September 5, 2007. 10-KSB for the Fiscal Year Ended December 31, 2006 Statement of Changes in Shareholders’ Deficit 1. Prior to the reverse merger (at which time the Company became a registrant) in December 2006, the Company issued 22,899,245 of its unregistered common shares to founders of the Company for services rendered and 500,000of itsunregistered common shares were issued to a third party for services rendered. The value of the two transactions was recorded in accordance with GAAP based on the value of the services rendered by the founders and the third party at the timethe transactions were entered into and recorded into the Company’s accounting records and financial statements.Please see the attached memo regarding our evaluation of these transactions in exhibit A . Note G – Pending Acquisitions Re-Engineered Composite Systems, LLC and Engineered Particle Systems, LLC 2. We have evaluated these entities for treatment in accordance with ARB 51 and FIN 46 and believe that our presentation it appropriate.Please see the attached Exhibit B which documents our consideration. In addition to the analysis in Exhibit B it is worth knowing that 10-QSB for the Quarter Ended March 31, 2007 Notes to Unaudited Consolidated Financial Statements Note 8 –
